Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Status of the instant application: 
Claims 1, 3-8, 10-15, and 17-20 are pending in the instant application. 
Response to Arguments
Applicants amendments and remarks and arguments filed 04/06/2021 have been fully considered, please see the office action below for details.

Allowable Subject Matter
Claims 1, 3-8, 10-15, and 17-20 are allowed.
The following is an examiner’s statement of reasons for allowance: Claims 1 and 8, and 15, in the instant application have not been rejected using prior art because no references, or reasonable combination thereof, could be found which disclose, or suggest:
receiving, from a device associated with a first user of the plurality of users, an instruction in the RTC channel to initiate a coordinated effect, the effect altering the 
forwarding the instruction to a device associated with the second user; receiving, from the device associated with the second user on the RTC channel, an agreement to initiate the coordinated effect; 
forwarding the agreement to the device associated with the first user; and 
receiving a delay request from the device associated with the second user, the delay request indicating that the device associated with the second user requires additional data before initiating the coordinated effect.
Ramachandran 2016/0346690 discloses a communication channel being established between a first a first electronic mobile device and a second electronic mobile device.  A first device presents a list of other devices from which the user can select a second device from in order to be paired with the second device.  This is usually after a second user of the second device accepts a score-sharing invitation.  However, Ramachandran does not disclose receiving a delay request from the device associated with the second user, the delay request indicating that the device associated with the second user requires additional data before initiating the coordinated effect.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HO T SHIU whose telephone number is (571)270-3810.  The examiner can normally be reached on Mon-Fri (9:00am - 5:00pm).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nicholas Taylor can be reached on 571-272-3889.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/HO T SHIU/Examiner, Art Unit 2457                                                                                                                                                                                                        
HO T. SHIU
Examiner
Art Unit 2457


/NICHOLAS R TAYLOR/Supervisory Patent Examiner, Art Unit 2457